DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 15 April 2021. Claims 21-25, 35-39, and 41-44 are pending. 
Response to Remarks
The amendments received on 15 April 2021 overcome or make moot the current rejections under 35 U.S.C. 112, 102, and 103, and so those rejections are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The purpose of the examiner's amendment is to match the preambles of dependent claims 36-38 with the preamble of independent claim 35. Should the changes be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jennings on 24 May 2021.
The application has been amended as follows: 
Claim 36. The system of claim 35, wherein the seed-related parameter corresponds to seed population, the planter controller being configured to adjust the operation of the vacuum source so as to decrease the vacuum pressure applied within the seed meter when the seed population is greater than a desired seed population target.

Claim 37. The system of claim 35, wherein the seed-related parameter corresponds to seed population and, the planter controller being configured to adjust, the operation of the vacuum source so as to increase the vacuum pressure applied within the seed meter when the seed population is less than the desired seed population target.

Claim 38. The system of claim 35, wherein the seed-related parameter corresponds to seed singulation, the planter controller being configured to adjust the operation of the vacuum source so as to adjust the vacuum pressure applied within the seed meter when the seed singulation is less than a desired seed singulation threshold.
Allowable Subject Matter
Claims 21-25, 35-39, and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 21 and 35, which have been amended to include subject matter indicated 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669